Citation Nr: 0718670	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-37 872	)	DATE
	)
	)


THE ISSUE

Whether a March 2005 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for sleep 
apnea, to include as secondary to service-connected post-
traumatic stress disorder (PTSD), contained clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The moving party is a veteran who had active service from 
January 1967 to November 1969.  

Before considering the merits of the moving party's claim, 
the Board will note pertinent procedural history.  The Board 
denied entitlement to service connection for sleep apnea, to 
include as secondary to service-connected PTSD, in a March 
2005 decision.  The moving party submitted a letter dated in 
August 2005 in which he noted that he felt that the Board's 
decision contained CUE.

In November 2005, the Board sent the moving party a letter 
noting his request for review of the Board's March 2005 
decision on the basis of CUE.  The letter informed the moving 
party where he could find the law and regulations regarding 
CUE.  The record does not contain evidence that the moving 
party appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).


FINDING OF FACT

The Board's March 2005 decision denying service connection 
for sleep apnea, to include as secondary to service-connected 
PTSD, was consistent with the law and supported by evidence 
then of record. 


CONCLUSION OF LAW

The Board's March 2005 decision, which denied service 
connection for sleep apnea, to include as secondary to 
service-connected PTSD, does not contain CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1403 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
significantly changed the law prior to the pendency of this 
claim.  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the claimant.

The Court has held that the provisions of the VCAA do not 
apply to a claim based on an assertion that there is CUE in a 
previous decision.  The Court has further stated that an 
attempt to obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  See Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  As such, an allegation of CUE does not 
represent a claim but rather qualifies as a collateral attack 
on a final decision.  The Board, therefore, finds that the 
provisions of the VCAA, and its implementing regulations, do 
not apply to the adjudication of the issue on appeal.

Legal Criteria

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a); 38 C.F.R. § 3.105(a).  According to the regulations, 
clear and unmistakable error is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See 38 C.F.R. § 20.1403(a).  Generally, 
clear and unmistakable error is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Id.  Review for 
clear and unmistakable error in a prior Board decision must 
be based on the record and the law that existed when the 
decision was made.  See 38 C.F.R. § 20.1403(b).  

The regulations cited above further provide that, to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  In Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993), the Court noted "[i]t must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Moreover, clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e). 

As a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); see also 38 C.F.R. § 20.1404(b).  Additionally, the 
Court has held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); see also 
38 C.F.R. § 20.1403(d)(2).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.

In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Further, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Factual Background

As part of his PTSD symptoms, the moving party has asserted 
that he has difficulty sleeping and nightmares.  In a 
December 2001 VA treatment record, the moving party was 
diagnosed as having chronic PTSD and given a provisional 
diagnosis of a breathing-related sleep disorder.  Additional 
VA treatment records document the moving party's PTSD 
symptoms and his difficulties sleeping.  In a March 2002 VA 
psychiatric examination, the examiner noted that the moving 
party reported that he often awakens at least once or twice 
during the night.  The examiner also noted that the moving 
party used a Continuous Positive Airway Pressure (CPAP) 
machine.  The moving party was granted service connection for 
PTSD in a May 2002 rating decision.  

The moving party underwent an additional VA examination in 
November 2002.  The examiner diagnosed the moving party as 
having sleep apnea.  He opined, however, that it was not 
likely that the moving party's sleep apnea was caused by or 
related to the PTSD.  The examiner further noted that PTSD is 
not a known etiology for sleep apnea and found that the 
moving party's sleep apnea is obstructive in nature.

In the moving party's September 2003 notice of disagreement, 
the moving party contended that his PTSD caused him to have 
an eating disorder that led to obesity and that obesity was 
the reason he had sleep apnea.  In support of his contention, 
the moving party submitted a decision in which the Board 
granted entitlement to service connection for sleep apnea as 
secondary to service-connected PTSD.  In this decision, the 
Board relied upon a VA psychiatric progress note in which the 
clinician noted that veteran's PTSD and its treatment had 
aggravated that veteran's sleep apnea and a VA physician's 
opinion that an argument could be made linking that veteran's 
obesity with PTSD.

The moving party also submitted a September 2003 private 
medical record.  The medical doctor reported that he 
discussed with the moving party that obesity was probably a 
significant contributing factor in causing obstructive sleep 
apnea.

The moving party underwent another psychiatric examination in 
February 2004.  The examiner was requested to provide an 
opinion regarding whether the moving party had obesity 
secondary to PTSD.  The examiner wrote that "one can 
strongly affirm" that the moving party's obesity was not 
secondary to PTSD and provided a rationale for his opinion.  
In an April 2004 rating decision, the RO denied service 
connection for obesity.  There is no evidence that the moving 
party has appealed this rating decision.

The Board issued its decision denying service connection for 
sleep apnea in March 2005.  The Board noted that the moving 
party's service medical records did not contain evidence that 
the moving party had sleep apnea during service.  The Board 
then noted that, although the record indicated that the 
moving party currently had sleep apnea, there was not 
evidence which related the moving party's sleep apnea to 
service.  The Board acknowledged that the moving party 
contended that sleep apnea was due to his service-connected 
PTSD, but noted that the moving party was not competent to 
make an opinion regarding medical causation and diagnosis.  
The Board noted that the only medical opinion regarding the 
issue was that contained in the November 2002 VA examination 
report.  As noted, in that opinion, the examiner found that 
it was not likely that the moving party's sleep apnea was 
caused by or related to his PTSD.

In August 2005, the moving party filed a document in which he 
alleged that there was clear and unmistakable error in the 
Board's March 2005 decision.  In the letter, the moving party 
noted that he was concerned that there may have been missing 
evidence in the file, as the Board did not list certain 
pieces of evidence in the decision.  The moving party 
resubmitted this information.  He further indicated that 
there was additional medical evidence that had not been 
obtained.  The moving party wrote that he wanted to see the 
examiner who evaluated him in November 2002 and requested an 
additional medical examination.

The moving party noted evidence he submitted which he 
contended proved that his service-connected PTSD caused 
obesity which caused sleep apnea.  He noted he had proven 
that sleep apnea is one of the results of PTSD.

Analysis

The Board first notes that the PTSD evaluations have 
documented the moving party's trouble sleeping and 
nightmares.  Sleep impairment is a symptom of PTSD under the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  Sleep apnea is a 
specific sleep disability defined as "transient periods of 
cessation of breathing during sleep."  See Dorland's 
Illustrated Medical Dictionary 116 (30th ed. 2003). 

Regarding the moving party's concern that there was missing 
evidence at the time of the Board's March 2005 rating 
decision, there is no indication that there was missing 
evidence.  In addition, regarding the moving party's 
contention that the Board did not obtain all existing medical 
evidence, the Board first notes that the referenced evidence 
appears to relate to the current treatment of the moving 
party's sleep apnea and not evidence that would indicate 
whether there was a connection between the moving party's 
PTSD and his sleep apnea.  Further, the Board notes that any 
error caused by the failure to obtain additional records or 
obtain an additional medical examination cannot be the basis 
for CUE, as these are alleged errors in the duty to assist.  
See 38 C.F.R. § 20.1403(d)(2).  Therefore, there is also no 
duty to assist by providing the moving party with an 
additional medical examination.  See 38 C.F.R. § 3.159(c)(4).  

The March 2005 Board decision did not explicitly discuss the 
moving party's contention that his PTSD led to obesity which 
led to sleep apnea and, instead, just discussed whether PTSD 
led to sleep apnea.  The RO denied service connection for 
obesity, however, in an unappealed April 2004 rating decision 
and there is an February 2004 VA opinion of record in which 
the examiner found that the moving party's obesity was not 
secondary to PTSD.

Although the unappealed April 2004 rating decision found that 
there was no link between his PTSD and obesity, the moving 
party has continued to try to show this link.  As noted in 
the Board's March 2005 decision, however, the moving party is 
not competent to offer an opinion regarding medical causation 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The moving party has highlighted a Board decision 
that granted service connection for sleep apnea based on a 
medical opinion specific to that veteran.  It is well-
established, however, that decisions of the Board have no 
precedential value.  See 38 C.F.R. § 20.1303.  Previously-
issued Board decisions are binding only with regard to the 
specific case decided.  The medical opinions cited in that 
Board decision were based on facts specific to that veteran's 
case and are not of probative value regarding causation in 
the moving party's case.  

The only medical opinions of record in March 2005 specific to 
the moving party found that there was not a connection 
between the moving party's PTSD and sleep apnea and that 
there was not a connection between the moving party's PTSD 
and obesity.  The Board finds that there was no error in the 
conclusion that the medical evidence did not support a link 
between the moving party's PTSD and sleep apnea.

Further, although in its March 2005 decision, the Board did 
not specifically discuss whether the moving party's sleep 
apnea was aggravated by his PTSD, the Board finds that the 
November 2002 opinion that it was not likely that the moving 
party's sleep apnea was caused by or related to the moving 
party's PTSD was tantamount to evidence that the moving 
party's sleep apnea was not aggravated by his PTSD.  There 
was no medical evidence of record that indicated that the 
moving party's sleep apnea was aggravated by his PTSD.

After review of the moving party's contentions regarding 
alleged errors in the Board's March 2005 decision, the Board 
finds that there does not exist an error that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  The March 2005 Board decision was consistent with the 
law and supported by evidence then of record.  The moving 
party's claim that the March 2005 Board decision contained 
clear and unmistakable error is denied. 


ORDER

The motion for revision of the  March 2005 Board decision 
denying service connection for sleep apnea, to include as 
secondary to service-connected PTSD, on the basis of clear 
and unmistakable error is denied.




                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



